Case 2:16-cv-00535-RWS-RSP Document 179 Filed 12/19/18 Page 1 of 7 PageID #: 2651



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

      MY HEALTH, INC.

      v.                                                   CASE NO. 2:16-cv-00535 (LEAD)

      ALR TECHNOLOGIES, INC.


                         DEFENDANTS’ OPPOSITION TO
           MOTION TO WITHDRAW AS MY HEALTH’S COUNSEL (DKT. NO. 178)

           The Pia Firm’s Motion at Dkt. No. 178 to unabashedly withdraw itself as My Health’s

  counsel in the face of Judge Schroeder’s Order (Dkt. No. 175) – which in adopting Judge

  Payne’s § 285 Order (Dkt. No. 131) further confirms the Pia Firm’s litigation misconduct in this

  case – smacks of contempt.1,2 And the Pia Firm again, like with its initial motion at Dkt. No. 176,

  decided that it need not comply with the Court’s meet-and-confer requirement. See Local Rule

  7(h) (“An unreasonable failure to meet and confer violates Local Rule AT-3 and is grounds for

  disciplinary action.”); Section V infra. Setting aside these latest acts of misconduct in now trying

  to hastily withdraw, the Pia Firm’s Motion falls far short of any factual or legal standard

  warranting withdrawal.

  I.       LEGAL STANDARD

           “In agreeing to represent their client, counsel is expected to continue representation through


  1
    My Health’s prior local counsel withdrew believing “they have an obligation under the Texas
  Disciplinary Rules of Professional Conduct to withdraw from the representation of My Health,
  Inc.” Dkt. No. 148 at 1.
  2
    The Pia Firm initially misleadingly filed its motion as “unopposed” (Dkt. No. 176) – the Pia
  Firm never attempted to confer with Defendants prior to that motion and could only say that “My
  Health has not indicated to [the Pia Firm] that it opposes the filing of the motion.” Dkt. No. 176,
  at 1.


                                                      1
Case 2:16-cv-00535-RWS-RSP Document 179 Filed 12/19/18 Page 2 of 7 PageID #: 2652



  completion of the case.” Geotag, Inc. v. Frontier Comms. Corp., et al., 2:10-cv-00265 (lead), Dkt.

  No. 303 at 15 (Order Denying Motions to Withdraw as Counsel) (E.D. Tex. Aug. 30, 2012)

  (Schneider, J.) (citing Tex. Disciplinary R. Prof’l Conduct 1.15 cmt. 1). “In addition to the duties

  counsel owes to its client, counsel ‘must be ever conscious of the broader duty to the judicial system

  that serves both attorney and client.’” Id. (quoting Local Rule AT-3(a)). The Court can deny

  counsel’s request to withdraw, even when counsel has good cause. See Tex. Disciplinary R. Prof’l

  Conduct 1.15(c). Moreover, the standard for withdrawal is further heightened when no other counsel

  has appeared as substitute counsel, even in cases of severe financial hardship. See Geotag, Dkt. No.

  303 at 15 (citing Talasila, Inc. v. United States¸ 240 F.3d 1064, 1066 (Fed. Cir. 2001)).

  II.     THE PIA FIRM CANNOT RUN AWAY FROM THE SCENE IT CAUSED

          Judge Schroeder ordered My Health to pay defendants’ attorneys’ fees by December 31,

  2018. Dkt. No. 175, at 9-10. And now, conveniently, the Pia Firm wants out. Suffice it to say, the

  Pia Firm should not be allowed to engage in exceptional litigation misconduct under 35 U.S.C. §

  285 – including numerous, documented misrepresentations to this Court and the Federal Circuit

  – and then withdraw in hope to skirt the consequences stemming from that conduct, especially

  here where the Court has ordered those consequences. The Pia Firm’s Motion essentially asks

  the Court to simply disregard the Pia Firm’s litigation misconduct, which has continued since

  Judge Payne’s December 2017 § 285 Order (Dkt. No. 131) to this day. See, e.g., Dkt. Nos. 137,

  144-146 (Defendants’ Motion for Order to Show Cause); Dkt. No. 150 (Defendants’ motion

  discussing misleadingly redacted checking account statement as supporting “Defendants’

  suspicions that My Health and at least Dr. Eiffert have comingled funds and conducted activity

  to hinder, delay, or defraud the Court’s Fees Order, including prior to that order when My Health

  knew Defendants were seeking fees (stemming from My Health’s prior representations to the

  Court that it could pay the sought fees)”).

                                                     2
Case 2:16-cv-00535-RWS-RSP Document 179 Filed 12/19/18 Page 3 of 7 PageID #: 2653



  III.   THE PIA FIRM’S CLAIM OF NOT BEING PAID IS AN UNSUBSTANTIATED RUSE

         In its Motion, the Pia Firm claims that it “has not been paid its attorneys’ fees, and it

  appears that My Health will be unable to make payments in the future.” Dkt. No. 178, at 1. This

  claim is highly suspect and at best incomplete given that the Pia Firm is known to represent non-

  practicing, empty shell entities like My Health on contingency. See SyncPoint Imaging, LLC v.

  Nintendo of America Inc., et al., No. 2:15-cv-00247-JRG-RSP, Dkt. No. 297, at 26 (E.D. Tex.

  Feb. 26, 2018). It is also questionable that the Pia Firm would state “it appears that My Health

  will be unable to make payments in the future” because that suggests My Health was able to and

  was making payments before (and hence why the Pia Firm did not previously try to withdraw) –

  then why have My Health and the Pia Firm claimed to have no money to satisfy any portion of

  the Judge Payne’s December 2017 fees award?3

         At bottom, the alleged basis in the Pia Firm’s Motion regarding My Health’s ability to

  pay is unsubstantiated. “The record must generally reflect an appropriate basis for granting leave;

  unsubstantiated claims are insufficient.” U.S. Enercorp, Ltd. v. SDC Montana Bakken

  Exploration, LLC, et al., No. SA:12–CV–01231–DAE, 2013 WL 1966882, at *1 (W.D.Tex. May

  10, 2013) (citing Streetman v. Lynaugh, 674 F. Supp. 229, 235 (E.D. Tex. 1987) (denying

  attorney’s motion to withdraw where the attorney made only unsupported claims of a conflict of

  interest)). Here, the Pia Firm’s statements regarding the payment of its fees, aside from the

  questionable nature of those claims given the believed contingency fee and asset commingling

  relationship with My Health, are deficient, self-serving, unsubstantiated, and conclusory. See


  3
    Further, there is evidence that My Health and the Pia Firm have been commingling assets (or at
  least use of assets) for some time, making the Pia Firm’s “My Health inability to pay” argument
  just days after Judge Schroeder’s Order even more suspect. Indeed, Mr. Adam Hoyt – a partner
  at the Pia Firm – is listed as a My Health credit card holder, as disclosed to the Court in March
  2018. Dkt. No. 141, Exh. B to Exh. 1 to Dkt. No. 140.

                                                   3
Case 2:16-cv-00535-RWS-RSP Document 179 Filed 12/19/18 Page 4 of 7 PageID #: 2654



  F.T.C. v. Intellipay, Inc., 828 F. Supp. 33, 34 (S.D. Tex. 1993) (denying a motion to withdraw

  where the attorney failed to elaborate on his claim that there was a lack of communication with

  his clients). In any event, the timing of the Pia Firm’s allegations now regarding My Health’s

  ability to pay the Pia Firm further casts incredulity as the Pia Firm – which has represented My

  Health from well before its suit against Defendants – has known My Health’s financial situation.

  See, e.g., n.3 supra.

  IV.     THE PIA FIRM CANNOT DIVORCE ITSELF FROM MY HEALTH

          The Pia Firm also points to Dr. Eiffert, My Health’s sole corporate officer, as still having

  counsel of record in this case. Dkt. No. 178, at 1-2. As such, the Pia Firm’s logic would confirm

  that My Health equals Dr. Eiffert – and hence why Dr. Eiffert should be made jointly and

  severally liable to pay the fees award. See Dkt. No. 137, at 4-7. Regardless, simply pointing to

  Dr. Eiffert as having counsel does not replace the Pia Firm’s duty to ensure and sufficiently

  detail to the Court that My Health will continue to be represented. Additionally, the Pia Firm has

  represented My Health from before the inception of its cases against Defendants and has been

  directly involved in the various issues, filings, and appeals implicated in Judge Schroeder’s

  Order, the knowledge of which would be relevant to, among other things, a supplemental award

  of Defendants’ fees incurred since Judge Payne’s § 285 Order (Dkt. No. 131), proceedings

  stemming for failure to comply with Judge Schroeder’s Order, an appeal of that order, and

  joinder of the Pia Firm as jointly and severally liable to pay Defendants’ attorneys’ fees under 28

  U.S.C. § 1927. See Dkt. No. 137 (detailing the Pia Firm’s litigation misconduct and contempt of

  legal process in this case).

          The Pia Firm can only go as far as stating that My Health has not indicated that it

  opposes. Dkt. No. 178, at 1. The fact that the Pia Firm cannot confirm that My Health consents


                                                   4
Case 2:16-cv-00535-RWS-RSP Document 179 Filed 12/19/18 Page 5 of 7 PageID #: 2655



  to the sought withdrawal means that the Pia Firm must provide the Court with an even more

  compelling reason to permit withdrawal. See Stafford v. Mesnick, 63 F.3d 1445, 1448 (7th Cir.

  1995) (“The attorney seeking to withdraw must establish that his client consents or that a valid

  and compelling reason exists for the court to grant the motion over an objection.”). The Pia Firm

  clearly has not met this burden, and its latest representations only raise more suspicion.

  V.     THE PIA FIRM’S CERTIFICATE OF CONFERENCE

         Finally, the Certificate of Conference in the Pia Firm’s Motion (Dkt. No. 178, at 3) is rife

  with misrepresentations and innuendo. To juxtapose with the actual facts, the correspondence

  between the Pia Firm and the undersigned is provided at Exhibit A hereto. The Pia Firm filed its

  motion three hours after it sent an e-mail to the undersigned requesting a meet-and-confer4 – the

  Pia Firm did not wait for a response even though its proposed time for the meet-and-confer was

  days from its request. Contrary to what the Pia Firm suggests, nowhere in the correspondence did

  the undersigned impliedly or explicitly state that it would not meet-and-confer with Mr.

  Chadwick because he is an “associate.” Nowhere in the correspondence did the undersigned

  “reject[ ]” a meet-and-confer or demand that lead counsel appear – the undersigned simply asked

  that the meet-and-confer be between counsel of record (the Pia Firm having three such attorneys)

  who would be knowledgeable about the basis for the motion. Moreover, it is hypocritical for the

  Pia Firm to claim that it could not earlier meet-and-confer because Mr. Pia “was out of the

  office” but then take issue with the undersigned not immediately responding to the Pia Firm’s

  meet-and-confer request sent shortly before the close of business. And revealingly, the

  Certificate of Conference exposes what appears to be the real basis for the Pia Firm wanting to



  4
   The Pia Firm only reached out because Defendants at Dkt. No. 177 called out the Pia Firm for
  not even trying to meet-and-confer when it initially filed its motion. See n.2 supra.

                                                   5
Case 2:16-cv-00535-RWS-RSP Document 179 Filed 12/19/18 Page 6 of 7 PageID #: 2656



  withdraw: its concern that Defendants will file additional motions. That can hardly be a reason

  for a law firm to withdraw – instead, that supposed concern actually emphasizes why My Health

  should not be left unrepresented.

  VI.    CONCLUSION

         Accordingly, in view of the above, the Pia Firm’s motion to withdraw should be denied

  and the Pia Firm should be held to account for its continued litigation misconduct here in trying

  to expedite its extraction from this case to avoid consequences flowing from its continued

  litigation misconduct and Judge Schroeder’s Order.




                                                  6
Case 2:16-cv-00535-RWS-RSP Document 179 Filed 12/19/18 Page 7 of 7 PageID #: 2657



   Dated: December 19, 2018                      Respectfully submitted,

                                                 By: /s/ Wasif H. Qureshi                 d

                                                 Wasif H. Qureshi
                                                 Texas State Bar No. 24048155
                                                 wqureshi@jw.com
                                                 JACKSON WALKER LLP
                                                 1401 McKinney, Suite 1900
                                                 Houston, Texas 77010
                                                 Telephone: (713) 752-4521

                                                 Blake T. Dietrich
                                                 Texas State Bar No. 24087420
                                                 bdietrich@jw.com
                                                 JACKSON WALKER LLP
                                                 2323 Ross Ave., Suite 600
                                                 Dallas, Texas 75201
                                                 Telephone: (214) 953-6000

                                                 COUNSEL FOR DEFENDANTS ALR
                                                 TECHNOLOGIES, INC., INTOUCH
                                                 TECHNOLOGIES, INC., MYNETDIARY, INC., AND
                                                 MCKESSON TECHNOLOGIES INC.

                                                 “J” Jackson Shrum
                                                 jshrum@austriashrum.com
                                                 AUSTRIA SHRUM LLP
                                                 One Commerce Center
                                                 1201 North Orange Street, Suite 502
                                                 Wilmington, DE 19801
                                                 Ph: 302-543-7551
                                                 Fax: 302-543-6386
                                                 Direct: 609-367-2430

                                                 COUNSEL FOR DEFENDANT MYNETDIARY, INC.



                                 CERTIFICATE OF SERVICE

         The undersigned certifies that on December 19, 2018 the foregoing document and
  accompanying papers were served on all counsel of record via the Court’s electronic filing
  system.

                                                             /s/ Wasif H. Qureshi
                                                             Wasif H. Qureshi

                                                 7
